342 So.2d 670 (1977)
STATE of Louisiana
v.
Junius WILSON.
No. 57303.
Supreme Court of Louisiana.
February 10, 1977.
George M. Leppert, New Orleans, for defendant-appellant.
William J. Guste, Jr., Atty. Gen., Barbara Rutledge, Asst. Atty. Gen., Harry F. Connick, Dist. Atty., Brian G. Meissner, Louise S. Korns, Asst. Dist. Attys., New Orleans, for plaintiff-appellee.
PER CURIAM.
On September 27, 1973, the Orleans Parish Grand Jury indicted defendant, Junius Wilson, for the crime of aggravated rape. La.R.S. 14:42. Defendant was tried, convicted and sentenced to life imprisonment. We affirm.

ASSIGNMENT OF ERROR NO. 1
Defendant's failure to object to the alleged error complained of constituted a waiver of his objection. La.C.Cr.P. art. 841; State v. Brown, 329 So.2d 701 (La.1976). This assignment lacks merit.

ASSIGNMENT OF ERROR NO. 2
Defendant could properly be questioned as to a court martial conviction. We have previously held that La.R.S. 15:495 contemplates "the use of evidence of a conviction for the violation of a penal provision for which imprisonment can be imposed." State v. Bradford, 298 So.2d 781, 792 (La. 1974). The conviction in question fulfills that requirement. See 10 U.S.C.A. § 856. This assignment lacks merit.

ASSIGNMENT OF ERROR NO. 3
This assignment was expressly abandoned.
Accordingly, defendant's conviction and sentence are affirmed.